UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CLEMENCE ZENGUI GOMA,                  
                         Petitioner,
                v.                             No. 02-2295
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                       
               On Petition for Review of an Order
              of the Board of Immigration Appeals.
                         (A76-470-423)

                     Submitted: July 31, 2003

                     Decided: August 19, 2003

    Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                           COUNSEL

Cynthia B. Rosenberg, ROURKE & ROSENBERG, L.L.C., Balti-
more, Maryland, for Petitioner. Robert D. McCallum, Jr., Assistant
Attorney General, Mary Jane Candaux, Senior Litigation Counsel,
Anh-Thu P. Mai, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
2                         GOMA v. ASHCROFT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Clemence Zengui Goma, a native and citizen of the Republic of
Congo, petitions for review of an order of the Board of Immigration
Appeals (Board). The order affirmed, without opinion, the Immigra-
tion Judge’s (IJ) decision denying Goma’s applications for asylum,
withholding of removal, voluntary departure, and for relief under the
Convention Against Torture.

   On appeal, Goma asserts that the Board erred in designating her
case as appropriate for affirmance without opinion, after review by a
single Board member, in accordance with the procedure set out in 8
C.F.R. § 1003.1(a)(7) (2003). This section allows a single Board
member to enter an order affirming the result of the IJ’s decision if
the result reached is correct; any errors are harmless or nonmaterial;
and either the issue on appeal is squarely controlled by Board or fed-
eral circuit court precedent and does not involve application of prece-
dent to a novel fact situation, or the factual and legal questions raised
are so insubstantial that three-member review is not warranted. 8
C.F.R. § 1003.1(a)(7)(ii).

   We reject Goma’s challenges to the Board’s use of the procedure
in her case based on our finding that the summary affirmance was
appropriate here under the factors set forth in § 1003.1(a)(7)(ii). In
addition, we find Goma’s challenge to the summary affirmance proce-
dure on due process grounds to be without merit. See Falcon-
Carriche v. Ashcroft, ___ F.3d ___, 2003 WL 21639040, *1 (9th Cir.
July 14, 2003); Georgis v. Ashcroft, 328 F.3d 962, 967 (7th Cir.
2003); Mendoza v. United States Attorney Gen., 327 F.3d 1283, 1288-
89 (11th Cir. 2003); Soadjede v. Ashcroft, 324 F.3d 830, 832-33 (5th
Cir. 2003; Gonzalez-Oropeza v. United States Attorney Gen., 321
F.3d 1331, 1333-34 (11th Cir. 2003); Albathani v. INS, 318 F.3d 365,
375-79 (1st Cir. 2003); cf. Khattak v. Ashcroft, 332 F.3d 250, 253 (4th
                         GOMA v. ASHCROFT                           3
Cir. 2003) (rejecting a retroactivity challenge to the Board’s summary
affirmance procedure and concluding that "allowing summary opin-
ions in clear cases is nothing more than a procedural change that does
not affect substantive rights").

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                 PETITION DENIED